Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. (US 2012/0302196).

Regarding claim 1, Chin discloses a terminal in a wireless communication system (Chin, paragraph [0089], UE), the terminal comprising: 
a transceiver (Chin, paragraph [0208], transceiver); and 
at least one processor coupled to the transceiver (Chin, paragraph [0208], processor) and configured to: 
generate a message (Chin, paragraph [0082], RRC_CONNECTION_REQUEST; paragraph [0097], RRC_CONNECTION_COMPLETE) comprising information that is used to select a core network (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio 
transmit, to a base station, the message (Chin, paragraph [0082], network receives the RRC_CONNECTION_REQUEST; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID), 
wherein the information comprises a value corresponding to one of core networks (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNSs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID).

Regarding claim 2, Chin discloses the terminal of claim 1, wherein the message comprises at least one of a radio resource control (RRC) connection request message and an RRC connection setup complete message (Chin, paragraph [0082], RRC_CONNECTION_REQUEST).

Regarding claim 3, Chin discloses the terminal of claim 1, wherein the message comprises a `establishmentCause` field associated with the core network (Chin, paragraphs [0100]-[0101], establishmentCause).

Regarding claim 4, Chin discloses the terminal of claim 1, wherein the at least one processor is further configured to identify the core networks connectable by the base station based on information regarding a network operator received from the base station (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS 

Regarding claim 5, Chin discloses the terminal of claim 1, wherein the information comprises identification information of a public land mobile network (PLMN) of a core network to that the terminal attaches (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID).

Regarding claim 6, Chin discloses a base station in a wireless communication system (Chin, paragraph [0089], eNB), the base station comprising: 
a transceiver (Chin, paragraph [0208], transceiver); and 
at least one processor coupled to the transceiver (Chin, paragraph [0208], processor) and configured to: 
receive, from a terminal, a message (Chin, paragraph [0082], RRC_CONNECTION_REQUEST; paragraph [0097], RRC_CONNECTION_COMPLETE)  that comprises information used to select a core network (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID); and 
transmit a message for attaching to the core network for the terminal determined based on the information (Chin, paragraph [0082], network receives the RRC_CONNECTION_REQUEST; paragraph 
wherein the information comprises a value corresponding to one of core networks connectable by the base station (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNSs of one or more PLMNs; paragraph [0091], UE NAS may provide a PLMN ID when requesting the RRC to establish a radio connection to allow the eNB to know which PLMN to select; paragraph [0097], RRC_CONNECTION_COMPLETE message may include a selected PLMN ID).

Claims 7and 8 are rejected under substantially the same rationale as claims 2 and 3, respectively.

Regarding claim 9, Chin discloses the base station of claim 6, wherein the at least one processor is further configured to transmit system information including information regarding a public land mobile network (PLMN) associated the core network (Chin, paragraph [0103], SIB includes PLMN selected from PLMN identity list).

Claim 10 are rejected under substantially the same rationale as claim 5.

Claim 15 are rejected under substantially the same rationale as claim 9.

Regarding claim 16, Chin discloses the terminal of claim 1, wherein the at least one processor is further configured to identify the core network based on the information regarding a PLMN (Chin, paragraph [0089], eNB may direct communications from the UE to one of several CNs of one or more 

Claims 18-24 are rejected under substantially the same rationale as claims 1-5, 9 and 16, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Applicant’s Admitted Prior Art in the Background Section of Applicant’s Specification (AAPA)
Regarding claim 17, Chin discloses the terminal of claim 1, wherein the core networks comprises an evolved packet core (EPC) and another core network (Chin, paragraph [0081], EPC/CN) but not a fifth generation core (5GC). AAPA discloses a fifth generation core (5GC) (paragraphs 3-7).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the other core network in Chin to be a fifth generation core, as in AAPA.  The motivation to combine the references would have been to make use of 5G technology.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466